Simon, J.
The second section of the act of the thirteenth of March, 1827, which is relied on as properly applicable to the present case, as this court had occasion to say in the case of Preston v. Daysson, et al. 7 La. 11, does not change the usage of commercial law in relation to the diligence to be used in serving notices of protest, but merely provides a new mode of proof of such diligence. It is provided in the second section, that “whenever such endorsers shall not reside in the town or city where protest shall be made, then, and in such case, it shall be the duty of the notary to put into the nearest post-office where such protest is made, a notice thereof to such endorsers, addressed to them at their domicil or usual place of residence.” This statute, therefore, seems to require two formalities : first, that the notice should be put into the nearest post-office where the protest is made ; and secondly, that such notice should be addressed to the endorser at his domicil or usual place of residence. Now, under the first section of the same act, the certificate of the notary that these formalities were complied with, by showing the manner in which they were fulfilled or executed, ought to be considered as sufficient evidence of all the matter therein stated; but, as this law is one of *167those which it has pleased the legislature to enact in derogation of the general commercial law, we are by no means satisfied that its requisites should not be strictly observed, or that the mode of proof, which it provides for, should be received or resorted to as sufficient evidence of notice, unless the requisites or formalities therein prescribed are shown to have been strictly complied with.
With this view of the effect, construction, and application of the law of the thirteenth of March, 1827, relied on by the plaintiff’s counsel, we agree with the judge a quo that the notary’s having failed to address his notices to the defendant at his domicil or usual place of residence, is a fatal objection to taking the facts by him stated in his testimony as a sufficient compliance with the requisites of the said law, or as satisfactory proof that due notice was given to the endorser.